Citation Nr: 0203504	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for right ear 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from June 1968 to March 1970.

The veteran was first denied service connection for right ear 
hearing loss by a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran purported to submit 
additional evidence in October 1998, and the RO treated this 
as a request to reopen his hearing loss claim.  The present 
appeal arises from the July 1999 RO rating decision finding 
that new and material evidence had not been submitted to 
reopen the claim.  

In the course of appeal the veteran testified before a 
hearing officer at the RO in January 2000, and before the 
undersigned Board member at the RO in January 2002.  
Transcripts of these hearings are contained in the claims 
folder.  

The Board notes that the RO in its July 1999 determination 
addressed bilateral hearing loss, despite the absence of any 
statement by the veteran indicating that the veteran was 
claiming entitlement to service connection for left ear 
hearing loss in addition to the previously denied right ear 
hearing loss.  It is clear from a review of the veteran's 
October 1998 submission which had the effect of attempting to 
reopen his claim, that he only intended to continue pursuing 
his claim for right ear hearing loss, as he states, regarding 
additional submitted documents, "Please regard this as 
documentation to be included with my recent claim submitted 
earlier."  No other statements within that submission 
suggest that a broader claim is sought.  This intent to 
pursue a claim only for right ear hearing loss is supported 
in the veteran's repeated statements, as recorded on page 11 
of the transcript of his January 2002 hearing, that he only 
had difficulty with his right ear.  Because the RO previously 
only addressed left ear hearing loss in its March 1997 
determination denying service connection, it was improper for 
the RO to address a purported request to reopen a claim for 
bilateral (as opposed to only right ear) hearing loss in its 
July 1999 decision.  However, as the veteran is only claiming 
entitlement to service connection for right ear hearing loss, 
the RO's mistake is harmless error.  To resolve this error 
without prejudice to the veteran, the Board construes the 
RO's July 1999 decision as finding that new and material 
evidence had not been submitted to reopen a claim for service 
connection only for right ear hearing loss. 

The Board notes that the veteran at his January 2002 hearing 
testified that he had tinnitus in his right ear within months 
of separation from service.  Tinnitus was noted to be present 
bilaterally upon VA audiology examination in October 1996.  
Accordingly, the Board construes this hearing testimony to be 
an informal claim for service connection for tinnitus, which 
has yet to be addressed by the RO.  Accordingly, the informal 
claim is referred to the RO for appropriate development.  

Also referred to the RO for appropriate development is a 
claim for service connection for PTSD, which the veteran 
submitted in October 2001.  


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss in a March 1997 rating decision.  That determination 
became final due to a lack of timely appeal.

2.  Evidence received since the March 1997 rating decision is 
not new and so significant that it must be considered in 
order to fairly decide the veteran's claim for service 
connection for right ear hearing loss on the merits.


CONCLUSION OF LAW

New and material evidence has not been received since the RO 
decision in March 1997 denying service connection for right 
ear hearing loss; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (a) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Board finds that the development effectuated by the RO in 
the course of the current appeal complies with applicable 
VCAA requirements for notice and assistance to the veteran in 
the development of his claim.  The RO in a Supplemental 
Statement of the Case issued in February 2000 informed the 
veteran of regulations applicable to his claim, and of the 
kind of evidence the veteran would need to submit in order to 
successfully reopen his claim.  As noted above, the VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits and additional duty to assist provisions.  
The VCAA specifically states that nothing in this section 
shall be construed to require the Board to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); to be codified at 38 
U.S.C.A. § 5103A (f).  If a petition to reopen a claim is 
denied, the inquiry ends, and Board does not proceed to 
determine whether the duty to assist has been met.  Because 
the RO notified the veteran of evidence necessary to 
substantiate his claim, specifically medical evidence of a 
nexus between inservice disease or injury and the veteran's 
current hearing loss, the RO fulfilled its duties under the 
VCAA, even though the veteran had not been informed by the RO 
of the specific provisions of the VCAA.  Because the RO did 
not reopen the claim, further assistance in developing the 
claim under the VCAA was not required.  The Board also finds 
that the veteran and the record as a whole have not indicated 
the presence of any VA or private medical records pertinent 
to his claim which have not been obtained and associated with 
the claims folder.  

Regarding RO review of the appealed claim, the Board notes 
that the veteran at his January 2002 hearing before the 
undersigned Board member at the RO, specifically waived RO 
review of evidence submitted at that hearing prior to Board 
adjudication of his appealed claim. 

The veteran served in the United States Marine Corps, with 
active service from June 1968 to March 1970.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 
Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b) (2001).  Continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The RO denied service connection for right ear hearing loss 
in a March 1997 rating decision.  That determination became 
final due to a lack of timely appeal, and that was the last 
prior final denial of the claim.  At the time of that 
determination, the claims folder contained, in pertinent 
part, an allegation from the veteran that his hearing loss 
was related to artillery exposure in Vietnam, a service Form 
DD214MC, service medical records, a September 1996 private 
audiometric examination by the All Indian Pueblo Council 
Speech, Language, and Hearing Program, and an October 1996 VA 
audiology examination.  

The veteran's service separation Form DD214MC stated that the 
veteran received the National Defense Service Medal, the 
Vietnam Campaign Medal with device, and the Vietnam Service 
Medal with one star.  The veteran's last duty assignment was 
with the Headquarters Battery, 11th Marines, 1st Marine 
Division.  His military occupational specialty was the 
equivalent of a professional technician for small arms.  

The only service medical records to address the veteran's 
hearing loss are service entrance and separation 
examinations.  At the service entrance examination in 
February 1968, recorded pure tone thresholds, in decibels and 
corresponding hertz levels for the right ear, were -5 at 500, 
-5 at 1000, 0 at 2000, and 5 at 4000.  At the service 
separation examination in March 1970, it was only recorded 
that the veteran had 15/15 hearing for both whispered and 
spoken voice.  Thus service medical records did not indicate 
that any hearing loss was acquired in the course of service.  

Both the September 1996 private audiometric examination and 
the October 1996 VA audiology examination showed that the 
veteran had right ear hearing loss.  The private examination 
included an assessment of mild sliding to severe mixed 
hearing loss in the right ear.  At the October 1996 VA 
audiology examination, recorded pure tone thresholds, in 
decibels and corresponding hertz levels for the right ear, 
were 35 at 500, 30 at 1000, 65 at 2000, 70 at 3000, and 75 at 
4000.  Using the Maryland CNC word list, speech recognition 
in the right ear was 84 percent.  Tinnitus was present.  

Evidence submitted subsequent to the last prior final denial 
of the veteran's claim in March 1997, consists of a September 
1998 record of audiometry evaluation by the All Indian Pueblo 
Council Speech, Language, and Hearing Program; dark 
photocopied pages containing four pictures depicting 
unidentifiable persons and military equipment including a 
stand-mounted gun; January 2002 statements by a friend, a 
sibling, and a sibling-in-law, to the effect that the veteran 
was in the military with an artillery unit and he had over 
the years developed significant hearing loss; a transcript of 
testimony by the veteran, his wife and his son at a hearing 
before a hearing officer at the RO in January 2000; and a 
transcript of testimony by the veteran at a hearing before 
the undersigned Board member at the RO.  

The September 1998 audiometry evaluation record again shows 
that the veteran has right ear hearing loss, but adds nothing 
in terms of additional evidence to support his claim.  While 
the veteran reported at the examination that he had noise 
exposure in service, the veteran had made such an allegation 
prior to the RO's March 1997 decision.  Hence the September 
1998 evaluation record adds nothing new creating additional 
support for the veteran's claim.  

Since it was already established by the veteran's service 
Form DD214MC that he worked with small arms in service, the 
pictures supplied by the veteran add nothing new to support 
his claim.  

The lay statements submitted in January 2002 added no 
allegations that the veteran himself has not already made, 
and they do not constitute medical evidence to support his 
claim.  "[L]ay assertions of medical causation . . . cannot 
serve as a predicate to reopen a claim under [38 U.S.C. 
§ 5108]".  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

At the January 2000 hearing before a hearing officer at the 
RO, the veteran testified that he never went out to an 
artillery unit while in Vietnam, but rather only mounted a 
106 artillery gun on a Jeep and at times he and fellow 
soldiers would take it out and fire it.  He testified that he 
first noticed that he had hearing loss after discharge from 
service, and he thinks he had medical attention for his 
hearing loss prior to his 1998 examination, though he cannot 
recall.  He clarified that he had two prior seizures, and has 
difficulty with memory.  He added that he believed that he 
had an audiometric examination at a VA medical center, but 
again, he could not recall when. 

At the January 2002 hearing before the undersigned Board 
member, the veteran testified that he had an incident at a 
construction worksite two years ago during which he or 
another worker was nearly injured because he had not heard 
others warning him.  He testified to the effect that he 
particularly had difficulty hearing with loud noises present 
at the worksite.  He testified that his difficulties with his 
right ear began approximately three months after separation 
from service, and added that he had ringing in that ear.  He 
testified that while in service in Vietnam there was a 106 
recoilless gun that they mounted on a jeep and fired.  He 
added that they had hearing protection, but at times they did 
not have the hearing protection and instead put cigarette 
buts in their ears.  He testified that he had no service 
separation examination.  He testified that his hearing loss 
had become bad in 1983 or 1984, and he filed a claim in 1986.  
He stated that he had a hearing test at a VA hospital in 
1998.  During the hearing the veteran was neither certain nor 
consistent in reporting dates, and he admitted that he really 
did not recall when he had the VA audiometry examination.

Based on the present record and the testimony of the veteran, 
the Board concludes that the audiometry and audiology 
examination records contained within the claims folders in 
all likelihood document the only examinations that the 
veteran underwent post service, or the only such examinations 
that may be discovered based on the failure of the veteran's 
memory and the absence of any other information regarding 
other post-service examinations. 

The claim for service connection for right ear hearing loss 
cannot be granted absent medical evidence that the current 
hearing loss developed or was aggravated in service or 
medical opinion causally linking current hearing loss to some 
disease or injury in service.  38 C.F.R. § 3.303(b),(d); 
Watson v. Brown.  These necessary elements of the claim 
linking the veteran's current hearing loss to service were 
not present prior to the March 1997 denial of the claim, and 
are still not present, and no submitted statements or 
evidence point to any evidence which may be obtained which 
will change this deficiency.  Accordingly, the Board finds 
the new evidence submitted since the last prior final denial 
of the veteran's claim in March 1997 not to be so significant 
that it must be considered together with all the evidence of 
record to fairly decide the claim on the merits.  Hence the 
claim for service connection for right ear hearing loss is 
not reopened.  38 C.F.R. § 3.156(a).

The veteran has not contended that he engaged in combat with 
the enemy.  Hence the Board does not here consider reopening 
his claim based on questions of hearing loss related to 
combat, pursuant to 38 U.S.C.A. § 1154(b) (West 1991).  The 
veteran affirmed this absence of combat exposure at his 
January 2000 hearing before a hearing officer at the RO, 
testifying that he never when out with an artillery unit in 
Vietnam, but rather simply maintained a 106 gun which they 
mounted on a Jeep and took out to fire at times.  This is 
consistent with the veteran's service separation Form 
DD214MC, which, as noted above, states that the veteran was a 
small arms technician with a Marines Headquarters Battery, 
and does not show that the veteran received awards or 
decorations which would be indicative of combat.  


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is not reopened.  






		
	LAWRENCE W. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



